PER CURIAM.
So much of the order as is . áppealed from is reversed, with $10 costs and disbursements, upon the authority of Roake v. Palmer, 119 App. Div. 64, 103 N. Y. Supp. 862, and Johnson v. Ravitch 113 App. Div. 810, 99 N. Y. Supp. 1059, and the proceedings are remitte¿ to the Special Term, to take proof of the fflir and reasonable value of the services of the respondent, Michael J. Walsh, to date, for which sum he shall have a lien upon the inter-* *1126est of the appellants herein in _ the property which is the subject of this action, or in the proceeds of the sale thereof.